ELD-44                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-2478
                                       ___________

                             IN RE: TORMU E. PRALL,
                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 3-11-cv-06355)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                               Submitted July 19, 2012
                    Before: Motz, Davis and Walker, Circuit Judges *

                             (Opinion filed: August 27, 2012)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Tormu E. Prall petitions for a writ of mandamus to compel the United States

District Court for the District of New Jersey to act in the proceedings on his petition for a

writ of habeas corpus. We will deny the petition.


*
  The Honorable Diana Gribbon Motz, United States Circuit Judge for the Fourth Circuit,
the Honorbale Andre M. Davis, United States Circuit Judge for the Fourth Circuit, and
the Honorbale John Walker, Jr., United States Circuit Judge for the Second Circuit,
sitting by designation. 28 U.S.C. Section 291.
                                            1
       This is Prall’s second petition seeking to compel the district court to rule on his

petition for a writ of habeas corpus. On December 27, 2011, Prall filed a similar petition

for a writ of mandamus, which we denied by order entered February 7, 2012. In re

Tormu E. Prall, C.A. No. 12-1046 (3d Cir. Feb. 7, 2012 Order). As we previously

explained in denying Prall’s initial petition, mandamus is a drastic remedy available only

in the most extraordinary of circumstances. See In re Diet Drugs Prods. Liab. Litig., 418
F.3d 372, 378 (3d Cir. 2005). It is only appropriate when (1) the petitioner has no other

adequate means to obtain the relief sought; (2) the right to the issuance of the writ is clear

and indisputable; and (3) the issuing court is satisfied in the exercise of its discretion that

mandamus is appropriate under the circumstances. Id. at 378-79.

       The manner in which a District Court disposes of the cases on its docket is

committed to its sound discretion. In re Fine Paper Antitrust Litig., 685 F.2d 810, 817

(3d Cir. 1982). However, there are instances, where “undue delay is tantamount to a

failure to exercise jurisdiction,” which may warrant mandamus relief. Madden v. Myers,

102 F.3d 74, 79 (3d Cir. 1996). The delay complained of by Prall still does not rise to

that level. Prall filed his habeas petition in late October 2011. Prall then filed two

motions to amend and supplement his habeas petition, the most recent of which was

dated December 23, 2011, postmarked December 30, 2011, and filed on January 3, 2012.

Although more than six months have passed since our prior ruling and the delay is of

concern, “it does not yet rise to the level of a denial of due process.” Madden, 102 F.3d
2
at 79 (addressing five-month delay). We are fully confident that the District Court will

rule on Prall’s habeas petition without undue delay. Thus, the extraordinary remedy of

mandamus is not warranted in this case.



      Accordingly, we will deny the petition for a writ of mandamus.




                                            3